           Case 7:21-cv-03672-KMK Document 9 Filed 06/17/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAVID ROMBOUSEK,

                                  Plaintiff,

                      -against-
                                                                   21-CV-3672 (KMK)
 TRINITY COMPANY; SUPERVISOR HARRY;
                                                                 ORDER OF SERVICE
 SUPERVISOR JOHN DOE; SRG COLBY &
 SRG GESSNER, ORANGE COUNTY
 CORRECTIONS,

                                  Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, who is currently incarcerated in Greene Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants violated his federal constitutional rights

when he was held in the Orange County Jail. By order dated May 14, 2021, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”).1

                                           DISCUSSION

A.     Service on Named Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:21-cv-03672-KMK Document 9 Filed 06/17/21 Page 2 of 4




summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Trinity Company, Sergeant Colby, and

Sergeant Gessner through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Valentin Order

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the Orange County Department of Corrections to identify Trinity

supervisors “Harry” and John Doe, who Plaintiff alleges were working at the Orange County Jail

on January 17, 2021. It is therefore ordered that the County Attorney for Orange County, who is

the attorney for and agent of the Orange County Department of Corrections, must ascertain the

                                                   2
           Case 7:21-cv-03672-KMK Document 9 Filed 06/17/21 Page 3 of 4




identity of each John Doe whom Plaintiff seeks to sue here and the address where the defendant

may be served. The Orange County Attorney must provide this information to Plaintiff and the

Court within sixty days of the date of this order.

         Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendant and providing the full name of “Harry.” The amended complaint

will replace, not supplement, the original complaint. An amended complaint form that Plaintiff

should complete is attached to this order. Once Plaintiff has filed an amended complaint, the

Court will screen the amended complaint and, if necessary, issue an order directing the Clerk of

Court to complete the USM-285 forms with the addresses for the named John Doe Defendants

and deliver all documents necessary to effect service to the U.S. Marshals Service.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Trinity Company, Sergeant Colby, and Sergeant Gessner, and

deliver to the U.S. Marshals Service all documents necessary to effect service on these

defendants.

         The Clerk of Court is directed to mail a copy of this order and the complaint to the

County Attorney for the County of Orange at: 255-275 Main Street, Goshen, New York 10924.

SO ORDERED.

Dated:     June 17, 2021
           White Plains, New York

                                                             KENNETH M. KARAS
                                                            United States District Judge



                                                     3
Case 7:21-cv-03672-KMK Document 9 Filed 06/17/21 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES

   Trinity Food Company
   Orange County Jail
   110 Wells Farm Rd.
   Goshen, NY 10924

   Grievance Coordinator Sergeant Colby
   Orange County Jail
   110 Wells Farm Rd.
   Goshen, NY 10924

   Sergeant Nicolas Gessner, Shield #138
   Orange County Jail
   110 Wells Farm Rd.
   Goshen, NY 10924
